Citation Nr: 1341466	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  05-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for liver cancer (diagnosed as hepatocellular carcinoma, or HCC), to include as due to herbicide exposure, for the purpose of accrued benefits.

2. Entitlement to service connection for hepatitis C (HCV), to include as due to herbicide exposure, for the purpose of accrued benefits.  

3. Entitlement to service connection for hip fracture, to include as secondary to liver cancer and/or hepatitis C, for the purpose of accrued benefits.

4. Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1966 to August 1968, which included service in the Republic of Vietnam.  The Veteran died in September 2003 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and August 2010 rating decisions of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the Veteran had filed claims for (1) entitlement to service connection for liver cancer; (2) hepatitis C; and (3) hip fracture due to hepatitis C.  When the Veteran died in September 2003, these claims had not yet been adjudicated by the RO.  Pursuant to the Board's December 2009 and July 2010 Remand directives, the RO issued a rating decision in August 2010, which denied the service connection claims relating to liver cancer, HCV, and hip fracture.  In December 2010, the appellant submitted a notice of disagreement; a statement of the case was issued in September 2012, followed by submission of a timely substantive appeal.  

In the May 2004 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant submitted a notice of disagreement in January 2005; in July 2005, a statement of the case was issued; and in September 2005, the appellant perfected a timely appeal of the issue. 


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange. 

2. The Veteran died in September 2003; metastatic hepatocellular carcinoma was the immediate cause of death, and hepatitis B and C are listed as underlying causes. 

3. At the time of the Veteran's death, service connection was in effect for hypertension.  

4. At the time of the Veteran's death, claims for service connection for liver cancer, hepatitis C, and hip fracture were pending and the appellant filed an accrued benefits claim within one year of the Veteran's death. 

5. The Veteran's hip fracture was not incurred in service, or otherwise related to a service-connected disability.  

6. The Veteran's death-causing liver cancer and other fatal underlying causes were not manifested in service or in the first year following his discharge from active duty, and are not shown to have been related to his service, to include as due to Agent Orange exposure therein; it is not shown that a service connected disability, namely, hypertension, caused or contributed to cause his death.


CONCLUSIONS OF LAW

1. Liver cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. Hepatitis C was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to Agent Orange exposure. 38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. A left hip fracture was not incurred in or aggravated by active military service, nor was it secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(2013).

4. A disability incurred in or aggravated by service, or a disability that is otherwise related to service, did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, VA's duty to notify has been satisfied. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  An October 2009 letter, prior to the August 2010 rating decision, provided the required notice for accrued benefits claims and service connection claims.  Although fully compliant notice for the claim relating to the cause of death was not provided until September 2011, there is no prejudice to the Appellant in proceeding to adjudication of this claim because the appellant's claims were readjudicated in a subsequent statement of the case and supplement statements of the case. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Accordingly, VA's duty to notify has been satisfied.

The Veteran's service treatment records are associated with his claims file, and pertinent post-service treatment records have been secured.  The appellant has provided treatment records from a physician, Dr. Gordon of Dartmouth Hitchcock Medical Center.  VA medical opinions were secured in September 2008 and August 2013.  As will be discussed in greater detail below, the VA opinions are adequate for rating purposes; they reflect familiarity with the entire record and include a detailed explanation of rationale. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The basis of the appellant's claim with respect to liver cancer, whether for accrued benefits or cause of death, is that the Veteran's hepatocellular carcinoma (HCC, or liver cancer) was the result of his exposure to toxic herbicides - namely, the dioxin in Agent Orange, while stationed in Vietnam.  The appellant also contends that the Veteran's hepatitis is directly related to service and that such condition may have led to his fatal liver cancer.  With respect to the hip claim, the appellant contends that this condition is secondary to hepatocellular cancer and/or HCV. 

Accrued Benefits

Upon the death of a beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including the Veteran's spouse, may be entitled to accrued benefits to which the Veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions or those based on evidence in the file at the date of death.  The appropriate survivor may receive accrued benefits that are due and unpaid for a period not to exceed two years prior to the last date on which the beneficiary was entitled to receive benefits. 38 U.S.C.A. § 5121(a) (West 2002). See also 38 C.F.R. § 3.1000(a). 

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision. Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). The Federal Circuit specified that a claim must have been filed on or behalf of the Veteran prior to his death in the specific form prescribed by the Secretary in accordance with 38 U.S.C.A. § 5101(a). Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299. 

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits. See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by his spouse is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the Veteran's claim as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Malignant tumors may be service connected on a presumptive basis as chronic disease if such become manifest to a compensable degree in the first year following a veteran's discharge from active duty. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent (includes the dioxin in Agent Orange) unless there is affirmative evidence establishing that he was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  These diseases do not include liver cancer or hepatitis C. 38 C.F.R. § 3.309(e) (2013). 

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that no relationship between herbicide agent exposure and 25 other diseases, including liver cancer. See 64 Fed. Reg. 59232 -59243 (1999). 

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge. However, lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge. Id.   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran had recognized military service from August 1966 to August 1968, including a tour in Vietnam. 

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of liver cancer or hepatitis C.  On the separation Report of Medical History, the Veteran checked "yes" as to having a venereal disease, and "no" as to having jaundice, swollen or painful joints, excessive drinking habit, drug or narcotic habit, or having any other injuries or illnesses others than those noted. (Emphasis added). The venereal disease was noted by the examining physician as "cleared up."  Additionally, the urine and serology tests conducted at separation yielded negative results. See August 1968 Report of Medical Examination.  

Following service, private treatment records dated in 1977 and a comprehensive VA examination conducted in December 1977, contain no findings of HCV or liver cancer. 

Next, July 2003 treatment notes from the Dartmouth Hitchcock Clinic (tumor board review) reflect a history of alcohol abuse, hepatitis C, cirrhosis, IV drug abuse (including chronic treatment in a methadone clinic), and a fracture to the left hip which occurred in May 2003 after the Veteran jumped off of a truck.  During the lab work-up for the left hip fracture, the Veteran was found to have liver function test (LFT) abnormalities.  A June 2003 biopsy confirmed a diagnosis of hepatocellular carcinoma.  

Other records from Dartmouth Hitchcock generally note that the fractured hip was pathologically secondary to a small tumor deposit; however, a bone scan was not considered beneficial at the time due to the Veteran's condition.   

VA treatment records dated in August 2008 show ongoing treatment for metastatic hepatocellular cancer and a fractured hip.  These treatment records also note a positive history of hepatitis C, underlying diagnoses of alcohol abuse, IV drug abuse, and cirrhosis.  

An August 1, 2003, VA emergency department note shows that the Veteran/appellant reported that they were told by doctors that the type of cancer he had was "rare with an Asian influence" seen in Vietnam veterans.  They also stated that the Veteran was a recovering addict and that he had been on methadone maintenance for 2 years.  

An August 22, 2003, VA hematology/oncology note reflects that the Veteran broached the question of whether his current condition (i.e., liver cancer) "could be caused by his hepatitis C infection acquired during his years of military service."  The treating VA physician responded that "this is certainly a possibility given the high prevalence of hepatitis C in S. Asia."  

The Veteran died in September 2003.  

The appellant submitted a statement in September 2005, at which time she reported that the Veteran had a "rare" type of cancer, and that a doctor at Dartmouth Hitchcock had told them that there were few cases of such cancer in the U.S.  The doctor purportedly stated that the cancer was prevalent in Asia; that the cause of death was restricted to persons who are from there, or who have traveled there; and that the cancer could remain dormant in the body for many years and then "something triggers it."  The appellant stated that had the Veteran not served in Vietnam, he would still be alive. 

A VA opinion was obtained in September 2008.  The examiner reviewed the claims file and noted that the Veteran died of hepatocellular carcinoma with known hepatitis infections.  The examiner also noted that the Veteran was a drug user and received therapy through a methadone clinic.  The examiner opined that, in reviewing the service treatment records, there was no evidence to support that the Veteran was doing IV drugs in-service, as he had marked "no" to drug abuse on the Report of Medical History.  With this assumption, the examiner further stated that the Veteran's IV drug use started after he left the military, but also noted that there was no date documented of when the IV drug use actually began.  The examiner explained that hepatitis B and C were common infections found in IV drug users; additionally, the Veteran had a history of alcoholism, which, when combined with the HCV, "places an individual at higher risk for cirrhosis and, subsequently, hepatocellular carcinoma."  The examiner also noted that the Veteran had been diagnosed with gonorrhea in 1967 and 1968 (see service treatment records), but with no evidence of hepatitis.  Thus, the examiner opined that the Veteran's liver cancer and hepatitis were not etiologically related to service as there was no evidence of IV drug abuse during service or the year following his discharge.  Rather, he opined that the hepatocellular carcinoma was caused by a combination of risk factors, including alcoholism, liver cirrhosis, and hepatitis B and C, and the hepatitis B and C were contracted through his IV drug use. 

The appellant submitted another statement in July 2009, at which time she reiterated her report of being told by Dr. Gordon (at Dartmouth Hitchcock) that the Veteran's hepatocellular carcinoma was "very rare in the United States, but prevalent in parts of Asia," and that the few cases that are reported in the U.S. are either individuals from that country, or servicemen who served there.  The appellant stated that, upon review of the Veteran's service treatment records, medical records, and research on the hepatocellular carcinoma that caused his death, "he died as a result of being stationed in Vietnam."  

In May 2010, the appellant submitted a letter stating that she knew the Veteran "very well" before he joined the Army and that he did not use drugs.  According to the appellant, he started "drinking alcohol and smoking marijuana with the men he was stationed with...in Vietnam, and before his term of service in Vietnam ended, he had used various drugs (marijuana, opium, etc.) and became addicted to them."  When the Veteran came home, she reported that he drank and eventually began to use stronger drugs.  She also reiterated that a doctor from Dartmouth Hitchcock (Dr. Gordon) told her that the Veteran's cancer was rare, that patients with this type of cancer either served in the military in Vietnam or traveled to that area, and that a side effect of this cancer included hepatitis.  The appellant concluded by stating that the Veteran's cause of death was hepatocellular carcinoma, which "he must have got while serving in Vietnam, since this is the only place in the world where this cancer can be found." 

A second VA opinion regarding the Veteran's liver cancer and hepatitis was obtained in August 2013.  The examiner reviewed the claims file and opined that the Veteran's hepatocellular cancer was less likely than not caused by herbicide exposure while serving in Vietnam.  He reasoned that there was no "convincing evidence in the medical literature linking liver cancer (HCC) to herbicide exposure."  The examiner cited to a summary of research on the effects of Agent Orange and cancer from the American Cancer Society, which concluded that cancers of the gastrointestinal system (including liver cancer), "have been extensively studied in Vietnam veterans...most of these studies have not found a link between these exposures and any GI cancer." 
(http://www.cancer.org/cancercauses/othercarcinogens/intheworkplace/agent-orange-and-cancer) (Emphasis added). 

The VA examiner also addressed the appellant's contentions that Dr. Gordon (Dartmouth Hitchcock) stated to her that "HCC is very rare in the United States, but prevalent in parts of Asia.  The few cases that are reported in the U.S. are either individuals from that country or servicemen who served there."  The VA examiner emphasized that this was merely the appellant's report of Dr. Gordon's statements and there were no direct statements from Dr. Gordon in this regard contained in the claims file.  Moreover, to the extent that the appellant claimed that Vietnam was the "only place in the world" where HCC could be found, the VA examiner stated that such contention was simply not true based on a review of the actual medical facts.  

The VA examiner then cited to data from the Center for Disease Control (CDC), noting that the majority of cases of hepatocellular carcinoma are due to underlying chronic hepatitis B or C infections, and that those patients with both alcohol and HCV-induced liver injury, had a greater risk of hepatocellular cancer.  The examiner noted that in reviewing the Veteran's claims file, the evidence showed a history of alcohol abuse and IV drug use, as well as a diagnosis of HCV.  He therefore concluded that it was highly likely that the Veteran's hepatocellular carcinoma was due to his chronic liver disease from both alcohol and hepatitis C.  

With respect to hepatitis C, the VA examiner opined that such disorder was less likely than not causally related to service or to any incident therein, including Agent Orange exposure.  In so finding, the examiner reasoned that HCV is an infectious illness and, therefore, would not be caused by any exposure to toxic chemicals.  

The examiner also addressed the August 2003 VA treatment note in which the Veteran/appellant reported that he was told his cancer could be due to hepatitis C infection which is highly prevalent in Southeast Asia/Vietnam.  The examiner acknowledged that there was a higher incidence of hepatitis C in this area; however, simply being in an endemic area, he stated, was not sufficient in and of itself to contract HCV since the virus is not spread by casual contact or contaminated food or water.  The most common risk factor in the U.S. for HCV, he explained, was IV drug use (72% of cases), followed by blood transfusions prior to 1990, which clearly does not apply to this Veteran.  Rather, the Veteran had a clear history of IV drug use, as evidenced by an August 2003 VA treatment note, which indicated that he was a recovering addict and had been on methadone maintenance for 2 years.  The examiner additionally noted that service treatment records were silent for any drug related issues and that he answered "no" on the separation examination regarding any drug or narcotic habit.  The examiner thus concluded that the evidence of record did not support that the Veteran's IV drug use, which was the most likely risk factor leading to his HCV, began in-service, but occurred after active duty service. 



Analysis - Liver Cancer  

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's liver cancer had its onset during active duty service, manifested within one year of separation from service, or is otherwise related to service to include exposure to herbicides therein. 

Again, the record shows that the Veteran served in Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange therein.  It is also not in dispute that he had malignant tumor(s) in his liver at the time of his death.  

Service treatment records do not show a diagnosis of liver cancer.  Moreover, the post-service medical evidence does not show a diagnosis of liver cancer until 2003, nearly 35 years after separation from service.  The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of cancer does not suggest the onset of liver cancer in-service or within the first post service year. See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the Veteran's liver cancer was related to his service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, there is no medical evidence establishing a medical nexus between the Veteran's liver cancer and his period of active service (on a direct incurrence basis).  Both the September 2008 and the August 2013 VA examiners opined against an etiological link between the Veteran's liver cancer and service.  The Board affords great probative value to the VA opinions as they were provided after a thorough review of the claims file and the Veteran's medical history (both in-service and post-service), and they were accompanied by a sound rationale.  There are no other medical opinions of record which contradict the finding that liver cancer was not incurred in-service.  

As the preponderance of the evidence is against a finding that liver cancer was manifest in-service, or within one year of service, service connection for such disease on the basis that it became manifest in service or that it was a chronic disease presumptively manifest in service under 38 U.S.C.A. § 1112 is not warranted. See also 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The appellant's primary theory of entitlement to the benefit sought is that the Veteran's death-causing liver cancer should be service connected on a direct or presumptive basis due to exposure to herbicides in Vietnam.

Again, liver cancer is not listed among the presumptively service-connected diseases listed under 38 C.F.R. § 3.309(e) (2013).  Therefore, service connection for liver cancer based on exposure to Agent Orange cannot be granted on a presumptive basis.  

However, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. Combee, supra.  

In this case, however, the only medical opinion of record which specifically addresses Agent Orange/herbicide exposure is against the appellant's claim.  Indeed, the August 2013 VA examiner found that the Veteran's hepatocellular carcinoma was less likely than not related to herbicide exposure while serving in Vietnam.  The examiner specifically cited to the lack of current convincing medical literature linking liver cancer to herbicides, as well as the Veteran's positive risk factors for liver cancer, including advanced liver disease secondary to alcoholic cirrhosis and cirrhosis from hepatitis.  The Board finds this opinion to be the most probative evidence of record regarding the relationship between the Veteran's presumed exposure to Agent Orange and his liver cancer, as it is based on a review of the record and medical literature and provides an explanation of rationale.  Notably, there are no medical opinions/findings of record which contradict the August 2013 examiner's etiological opinion.  

In so finding, the Board acknowledges the appellant's reports of being told by Dr. Gordon (from Dartmouth Hitchcock Medical Center) that the Veteran's hepatocellular cancer was "rare" in the U.S., very prevalent in Asia, and that it was mostly exclusively diagnosed in individuals who served in Vietnam. See July 2009, May 2010 statements from appellant.  Significantly, however, and as noted by the August 2013 VA examiner, the claims file does not contain any direct statements or opinions from Dr. Gordon noting the purported positive association between HCC and service in Vietnam.  (Note: the appellant submitted copies of all relevant treatment from Dartmouth Hitchcock Medical Center pursuant to the Board's February 2013 remand).  Thus, while the appellant is competent to report what she was told by Dr. Gordon, she is not competent to opine as to whether the liver cancer was related to his military service in Vietnam, including exposure to Agent Orange therein.  The etiology of caner is a medical question beyond the capability of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007). Moreover, her statements must be weighed with the evidence of record.  In this case, the August 2013 VA examiner expressly addressed the appellant's contentions regarding rarity of HCC, noting that that HCC occurred world-wide and was the 5th most frequently diagnosed cancer in the world; the higher incidence of HCC in Asia was due to a higher incidence of hepatitis in that area (citing to medical data from the CDC). The examiner further noted that there was nothing in the CDC data to indicate that the majority of cases in the U.S. are individuals from Southeast Asia or servicemen who served there; moreover, as liver cancer is the 9th leading cause of cancer death in the U.S., the examiner stated that it was "far from being rare."  

Lastly, the Board notes that, in an August 2003 VA treatment note, the Veteran's treating physician stated that his cancer was possibly related to HCV.  Not only is this statement speculative, but the appellant's claim for HCV is being denied herein; therefore, service connection for liver cancer on a secondary basis is not warranted. 38 C.F.R. § 3.310. 

Based on the evidence outlined above, and in particular, the highly probative opinion provided by the August 2013 VA examiner, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for liver cancer for purposes of accrued benefits, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis - Hepatitis C

The Board also finds that the preponderance of the evidence of record is against a finding that the Veteran's HCV had its onset during active duty service, or is otherwise related to service to include exposure to herbicides therein. 

Again, the record shows that the Veteran served in Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange therein.  It is also not in dispute that he had hepatitis C at the time of his death.  

Service treatment records do not show complaints, treatment or diagnoses of hepatitis C.  Separation records reflect that the Veteran denied having a drug or narcotic habit; serology and urine tests were negative; and there were no symptoms, such as jaundice, present.  Although the precise date of clinical diagnosis is unknown, the evidence of record indicates that HCV was diagnosed many years after service.  In this regard, the Veteran underwent a comprehensive VA examination in December 1977 (which included serology/blood testing) and no complaints, treatment, or diagnoses of HCV were noted at that time.  Contemporaneous private treatment records were also negative for HCV complaints, treatment, or diagnoses. See Private Treatment Records, September to October 1977.  On his August 2003 original claim for service connection, the Veteran himself indicated that his HCV disability began in June 2002. See VA Form 21-526.  Thus, the lay and medical evidence of record suggests that the Veteran's HCV was not diagnosed at any time during, or proximate to service. 

Even assuming, arguendo, that HCV was diagnosed shortly after the December 1977 VA examination, this is still nearly 10 years after separation from service.  Such a significant evidentiary gap between the Veteran's active service and the earliest evidence of HCV does not suggest the onset of HCV in-service. See also, Maxson, supra. 

Further, there is no probative medical evidence establishing a medical nexus between the Veteran's HCV and his period of active service (on a direct incurrence basis).  In this regard, the September 2008 and August 2013 VA examiners reviewed the Veteran's service treatment records, post-service treatment records, and the appellant's contentions (expressly addressed by the August 2013 examiner) and opined that HCV was less likely than not etiologically related to service, and more likely related to IV drug use (noted by the August 2013 examiner as the most likely risk factor leading to his HCV). 

The examiners also opined that the evidence of record, including the STR's and the appellant's statements, did not support that IV drug began in-service, but occurred after active duty service.  Both examiners specifically cited to the absence of evidence of IV drug use in-service, the Report of Medical History in which the Veteran denied any drug or narcotic habit, and the Veteran's well-known post-service IV drug use (including recent treatment in a methadone clinic). 

Again, the Board affords great probative value to the opinions provided by the September 2008 and August 2013 VA examiners, as they were based on a review the record and accompanied by sound rationale.  Moreover, there are no contrary medical opinions of record.  

The Board recognizes the appellant's contentions that the Veteran's drug use (IV or otherwise) began during service.  She is competent to report that she knew the Veteran, both before and after service; that he did not use drugs before service; that he told her he started to use drugs (opium, marijuana, etc.), while in Vietnam; and that he began to use "hard" drugs after service.  

However, the appellant's competent statements as to the Veteran's drug use before, during, or after service are of no consequence in this case.  Indeed, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  Therefore, if, arguendo, the Veteran acquired hepatitis C by IV drug use in service, the claim would be denied because VA benefits may not be paid for disability resulting from willful misconduct.  See 38 C.F.R. § 3.301(d).  The same is true for any alcohol abuse the appellant maintains had its onset in service.  An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol by the person on whose service benefits are claimed.  Id.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Id. 

Thus, the preponderance of the evidence is against a finding that HCV was manifest in-service, and service connection on this basis is not warranted. See also 38 C.F.R. § 3.303.  

The appellant additionally asserts that the Veteran's HCV should be service connected on a direct or presumptive basis due to exposure to herbicides in Vietnam.

Again, HCV is not listed among the presumptively service-connected diseases listed under 38 C.F.R. § 3.309(e) (2013).  Therefore, service connection for HCV based on exposure to Agent Orange cannot be granted on a presumptive basis.  

However, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. Combee, supra.  

In this case, however, the only medical opinion of record which specifically addresses Agent Orange/herbicide exposure is against the appellant's claim.  Indeed, the August 2013 VA examiner found that HCV was less likely than not causally related to his service in Vietnam, including presumed exposure to Agent Orange.  This opinion was supported by rationale and offered after a thorough review of the claims file; it is, therefore, considered to be highly probative. 

In so finding, the Board acknowledges the August 2003 VA treatment note in which the physician, based on the Veteran's own report of acquiring HCV in-service, indicated that his liver cancer could be due to HCV "given the high prevalence of hepatitis C in Southeast Asia."  As noted by the August 2013 VA examiner, however, simply being in an endemic area is not sufficient in and of itself to contract HCV, especially since the virus is not spread by casual contact or contaminated food/water.  Moreover, as explained by the August 2013 VA examiner, the most common risk for HCV is IV drug use and the Veteran had a clear history of such.  In sum, the highly probative August 2013 opinion outweighs the statements made by the Veteran (who is not competent to render a medical opinion as to diagnoses or etiology of HCV) and the August 2003 VA physician whose statements were based on the Veteran's own unsubstantiated reports of incurrence.  

Lastly, the Board acknowledges the appellant's contention that the Veteran's HCV was related to service, either directly or presumptively.  However, the appellant is not competent to opine as to whether his HCV was related to his military service in Vietnam, including exposure to Agent Orange therein.  The etiology of HCV is a medical question beyond the capability of lay observation. See Jandreau, supra.  

Based on the evidence outlined above, and in particular, the highly probative opinion provided by the August 2013 VA examiner, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for HCV for purposes of accrued benefits, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis - Hip Fracture 

The appellant contends that the Veteran's hip fracture was caused by HCV or liver cancer.  She does not assert, nor does the evidence otherwise suggest, that the hip fracture is related to service.  In this regard, statements from the appellant, as well as private and VA treatment records dated in 2003 confirm that the Veteran fractured his hip when he jumped off of a truck bed in May of 2003.  A private treatment note from Dartmouth Hitchcock generally indicates that the fractured hip was pathologically secondary to a small tumor deposit (cancer).  However, as the Board is denying service connection liver cancer and HCV herein, there is no valid basis for a claim for secondary service connection.  As such, service connection for a left hip fracture as secondary to HCV and/or liver cancer is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

Service Connection for Cause of Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC). 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) ; see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 U.S.C.A. §§ 3.1(k), 3.303.

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c) .

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

As noted above, the Veteran died in September 2003; metastatic hepatocellular carcinoma is listed as the cause of death, with hepatitis B and C infections listed as underlying causes.  

At the time of the Veteran's death, service connection was in effect for hypertension.  However, the appellant does not contend, nor does the evidence otherwise show, that service-connected hypertension caused or contributed to his death.

Rather, the basis of the appellant's claims is that the Veteran's death causing liver cancer and underlying hepatitis C were related to service, to include his service in Vietnam/herbicide exposure. 

As discussed extensively above, the most probative evidence of record, namely, the September 2008 and August 2013 VA medical opinions, are against a finding that the Veteran's death causing cancer and HCV were related to service, to include his exposure to Agent Orange while serving in Vietnam.  

To the extent that the death certificate lists hepatitis B as an underlying cause of death, the Board notes that on the basis of service treatment records, alone, hepatitis B was not affirmatively shown to be present in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there must be evidence that hepatitis B may be associated with an established event, injury, or disease in service.  In other words, evidence of an association or of causation, that is, a link or nexus between the fatal diseases, first diagnosed after service, and an established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4).

The appellant does not contend that hepatitis B initially manifested in or is otherwise related to service.  Likewise, there is no competent medical evidence of record suggesting an in-service incurrence or other causal link with regard to hepatitis B.  As such, the preponderance of the evidence is against a finding that fatal hepatitis B was in fact incurred or aggravated by service.  

Lastly, to the extent that the appellant's statements are offered as proof of a medical nexus between liver cancer/HCV and service, they are not competent evidence and cannot be considered as evidence favorable to the claim.  Since a lay person is not competent to render such a medically complex opinion, competent medical evidence is required. Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159. 

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Service connection, on an accrued benefits basis, for liver cancer is denied.

Service connection, on an accrued benefits basis, for hepatitis C is denied.

Service connection, on an accrued benefits basis, for hip fracture is denied.

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


